Citation Nr: 0331058	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of head trauma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which found that new and material evidence 
had not been submitted sufficient to reopen a claim of 
entitlement to service connection for head trauma.


FINDINGS OF FACT

1.	The June 1988 decision, which denied service connection 
for brain damage due to head trauma, was not appealed 
following the RO's issuance of notice of the denial; and 
that decision is final.

2.	The evidence submitted since the June 1988 rating decision 
includes evidence which was not previously considered and 
which bears directly and substantially on the specific 
matter of whether there is a relationship between the 
veteran's current mental disorder and service, and; when 
considered alone or together with all of the evidence of 
record, it has a significant effect upon the facts 
previously considered.


CONCLUSION OF LAW

The evidence received since the RO denied entitlement to 
service connection for a psychiatric disorder in June 1988 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Generally, the provisions of this liberalizing law, to 
include the implementing regulations, are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holliday v. Principi, 14 Vet. App. 280, 290 
(2001); 38 C.F.R. § 3.156(a) (2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Notably, 
however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  38 C.F.R. 
§ 3.156(a) (2002).  In effect, this exception applies to any 
claim to reopen a finally adjudicated claim received on or 
after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  38 C.F.R. § 3.156(a) (2002).  The Secretary 
specifically provided that the amendment to section 3.156(a) 
would be applicable to any claim to reopen a finally decided 
claim received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the veteran's request to reopen his claim was received in 
June 2001, which is well in advance of August 29, 2001, the 
implementing and amended regulations do not apply for the 
purpose of determining whether the veteran in this case has 
submitted new and material evidence sufficient to reopen his 
claim.  Id; cf. Karnas v. Derwinski, supra.


New and Material Evidence

As previously noted, the veteran's original claim for 
service connection for brain damage due to head trauma was 
denied in a June 1988 rating decision.  That decision was 
predicated on findings that, although the veteran's service 
medical records suggested that the veteran was a boxer, they 
did not show evidence of brain damage, nor was there 
evidence of brain damage within one year of the veteran's 
service discharge.  Also noted was evidence that the veteran 
had a history of professional boxing after service, and no 
medical evidence had been submitted linking the veteran's 
current problems to service.  Following notification of the 
June 1988 decision, along with his appellate rights, an 
appeal was not filed by the veteran.  Thus, the June 1988 
rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2002).

Because the RO previously denied the veteran's request to 
reopen his claim for service connection for brain trauma in 
a rating decision in June 1988, and because he did not 
initiate an appeal by filing a notice of disagreement, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302, the 
doctrine of finality applies as enunciated in 38 U.S.C.A. 
§ 7105(c).  As such, the veteran's claim for this benefit 
may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all 
of the evidence submitted since the last final disallowance, 
in this case the RO's June 1988 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material 
evidence has been presented to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).

In Elkins v. West, the Court held that the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, supra, overruled the legal test previously 
used to determine the "materiality" element of the new and 
material evidence test.  Elkins v. West, 12 Vet. App. 209 
(1999).  In accordance with the rulings in Elkins and Hodge, 
both supra, the VA must determine whether new and material 
evidence has been presented or secured in accordance with 
the standards articulated in 38 C.F.R. 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2002).

Here, the veteran contends that the evidence he submitted is 
new and material, warranting reopening of his claim for 
service connection for head trauma.  In support of his 
request to reopen, he refers to the statement submitted from 
a private physician and dated June 2001.  He asserts that 
this evidence demonstrates that his present disability is 
related to service.

The statement in question, dated June 18, 2001, is from a 
private physician, G. H. Vera, Jr., MD, who indicated that 
he reviewed the veteran's claims file to validate the 
veteran's claim that injuries received in the military, 
particularly repeated head trauma suffered while boxing in 
the Army, were partially responsible for his current 
neuropsychiatric condition.  The doctor indicated that 
information obtained through this review, as well as from 
direct patient interview, and as well as the natural history 
of his problems, all indicated that it was indeed very 
likely that his current neurologic symptoms were partially 
due to repeated, although only occasionally severe, head 
trauma suffered while in the service.  The examiner further 
indicated that, while there could be no conclusive tests or 
investigations to show this, it was his professional opinion 
that the current severity of the veteran's problems was due 
in part to his boxing while in the service, although his 
later behaviors and medication may have precipitated the 
initial appearance of the symptoms.  The examiner indicated 
that, based on this historical evidence, he fully supported 
the veteran's claim for benefits.

Clearly, this evidence, which suggests that the veteran's 
current symptomatology may, at least in part, related to his 
military experiences, bears directly on the specific matter 
before the Board, and is of such significance that it must 
be considered to fairly decide the claim.  Accordingly, the 
Board determines that the submitted evidence is new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides a basis to reopen the veteran's claim for 
entitlement to service connection for head trauma.  See 
38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for claimed head trauma 
is reopened.


REMAND

Having reopened the veteran's claim for service connection 
for claimed head trauma, the Board may consider the merits 
of that claim only after ensuring that the veteran has 
received the notice and the assistance contemplated by the 
VCAA and its implementing regulations.  

In this regard, the Board notes that the veteran has 
submitted a medical opinion from a private physician.  No 
other records from this physician appear to be in the 
veteran's claims file.  It is unclear whether this physician 
has treated the veteran.  To ensure that the veteran's 
claims file contains all records relevant to the veteran's 
claim, the RO should contact the veteran to determine 
whether the veteran has recently received treatment from 
that physician, or any other physician, for any mental 
disability, and associate any such records with the 
veteran's claims file.

Further, fulfillment of the statutory duty to assist the 
veteran, now established under the VCAA and implementing 
regulations, also requires VA to provide a medical 
examination when such an examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
is necessary to make a decision on the claim when the record 
contains (1) competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of 
the disability and (2) indicates that the disability or 
symptoms may be associated with the claimant's active duty 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C. § 5103A(d) (West 2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).

In light of the opinion submitted by a private physician and 
dated June 2001, which indicates that, in that examiner's 
opinion, at least some of the veteran's symptomatology is 
likely related to service, the RO should, after the 
foregoing development, schedule the veteran for a VA 
neuropsychiatric examination, to include a medical opinion.  
The VA examiner should review all of the lay and medical 
evidence of record, and should render an opinion as to the 
initial onset of the veteran's mental disorder (if 
possible), and as to whether any part of the veteran's 
disability can be related to service.  It should also be 
determined if there are neurological findings related to 
service or in-service event or occurrence.

Finally, in the instant case, the Board notes that it does 
not appear that the veteran has been provided the proper 
information under the VCAA as to which party is responsible 
for obtaining which evidence.  Upon remand, the RO should 
ensure that the veteran has received all required notice 
under the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).


Accordingly, this case is REMANDED for the following 
development:

1.	The RO should obtain the names and addresses of all 
medical care providers who have treated the veteran 
for any mental disorder since 1988.  After securing 
any necessary release(s), the RO should request 
copies of all indicated records which have not been 
previously secured and associated with the claims 
folder.  If the search for any requested records 
yields negative results, that fact should clearly be 
documented in the veteran's claim file, and he should 
be so notified.  It should be determined whether the 
private physician who submitted an opinion in this 
case has treated the veteran, and if so, treatment 
records should be obtained.  If regular treatment was 
not rendered, that too should be set forth in the 
claims file.

2.	After associating with the claims folder all 
available records received pursuant to the above-
requested development, the veteran should be afforded 
a VA examination to determine the nature, extent, and 
etiology of any psychiatric or neurologic disorder 
found to be present.  It is imperative that the 
examiner who is designated to examine the veteran 
reviews the evidence in the claims folder and 
acknowledges such review in the examination report.  
All necessary tests and studies should be 
accomplished, and all clinical findings should be set 
forth in detail.  Based on a review of the records 
contained in the claims folder and the results of the 
examination, the examiner is asked to provide an 
opinion as to whether it is at least as likely as not 
(i.e., is there at least a 50 percent probability) 
that any psychiatric or neurologic disorder the 
veteran has is related to service.  In providing this 
opinion, the examiner should comment on whether any 
currently diagnosed psychiatric or neurologic 
disorder, to specifically include cerebellar atrophy 
or dysarthria, had its onset during service, or was 
manifested within the first post-service year.  The 
examiner must set forth a complete rationale 
underlying any conclusions drawn or opinions 
expressed, to include, as appropriate, citation to 
specific evidence in the record.

3.	To help avoid future remand, the RO must ensure that 
all requested development has been completed (to the 
extent possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should ensure that 
the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must also ensure 
that all notice obligations under Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), and other applicable legal 
criteria, are complied with and satisfied.

5.	After completion of the above requested development, 
and any other development deemed warranted by the 
record, the RO should adjudicate the claim on appeal 
in light of all pertinent evidence and legal 
authority.  The RO must provide adequate reasons and 
bases for its determination.  Readjudication should 
include consideration of all evidence associated with 
the claims file since the last statement or 
supplemental statement of the case.  Thereafter, a 
supplemental statement of the case should be issued, 
with an appropriate opportunity to respond.  The case 
should then be returned to the Board, if in order.

The appellant and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



